DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on July 15, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-13 and 18, and the species (A), detectable reporter protein is 4F3 scFV encoded by SEQ ID NO: 11, in the reply filed on July 15, 2022 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022.
Claims 1-4 and 8-13 are being examined on the merits. 

Priority
This application claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application 62/747,158, filed on October 18, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 
The listing of references in the specification at p. 30 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on October 17, 2019 are objected to because view numbers must be preceded by the abbreviation "FIG." 
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 2, 4, 9-11, and 13 are objected to because of the following informalities:
Claim 1 is objected to and in the interest of improving claim form, it is suggested that the claim be amended to recite, e.g., “A landing pad construct comprising recognition sites of site-specific recombinases, wherein the recognition sites are at the 5’ and 3’ ends of the landing pad construct, and between the recognition sites the landing pad construct further comprises a reporter gene encoding a detectable reporter protein, a nucleotide sequence encoding a selection marker, and papillomavirus E2 binding sites.  
Claim 2 is objected to in the recitation of “the recognition sites of site-specific recombinases are wild-type recombination sites of Cre recombinase according to SEQ ID NO: 5” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “the recognition sites of site-specific recombinases are wild-type recombination sites of Cre recombinase, wherein the wild-type recombination sites of Cre recombinase comprise the nucleotide sequence of SEQ ID NO: 5”.
Claim 4 is objected to in the recitation of “wherein the at least one detectable reporter protein is 4F3 scFV encoded by SEQ ID NO:11” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “wherein the reporter gene comprises the nucleotide sequence of SEQ ID NO: 11 encoding a detectable reporter protein 4F3 scFV”.
Claim 9 is objected to in the recitation of “SEQ ID NO: 1; SEQ ID NO:2 or SEQ ID NO:3” and the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3”. 
Claims 10 and 11 are objected to in the recitation of “landing construct” and in the interest of improving claim form and consistency, it is suggested that the noted term be amended to recite “landing pad construct”. 
Claim 11 is also objected to in the recitation of “BPV” and in the interest of improving claim form, it is suggested that the noted term be amended to recite “bovine papillomavirus (BPV)”. 
Claim 13 is objected to in the recitation of “cell line is CHO cell line” and in the interest of improving claim form and grammar, it is suggested that the noted phrase be amended to recite “cell line is a CHO cell line”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 is indefinite in the recitation of “preferably LoxP site and Lox2272 site, having the sequences of SEQ ID NO:5 and SEQ ID NO:6, respectively”. Description of preferences is properly set forth in the specification rather than the claims. In this case, the noted phrase renders the claim indefinite because it is unclear whether the limitations following “preferably” are part of the claimed invention. See MPEP § 2173.05(d).
Claim 8 recites the limitations “The landing plasmid” and “the coding sequence of FMDV 2A peptide”. There is insufficient antecedent basis for these limitations in the claim. The applicant may consider an amendment to recite “The landing pad construct” and “a polynucleotide encoding a FMDV 2A peptide”, respectively. 

Claim Interpretation
According to MPEP 2111.01.IV.A., “where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999)”. 
The term “landing pad construct” is interpreted in accordance with the specification’s definition as a plasmid that contains recognition sequences for site-specific recombinases, expression cassettes of reporter genes, and expression cassettes for proteins giving resistance to selection antibiotics, and optionally including binding sites for BPV1 E2 binding sites (p. 10, lines 11-18). In view of the specification’s stated definition of “landing pad construct”, the applicant may consider amending the claim 1 phrase “coding sequences for at least one selection marker” to recite “a nucleotide sequence encoding a selection marker giving resistance to selection antibiotics” and amending the claim 1 phrase “papillomavirus E2 binding sites” to recite “bovine papillomavirus subtype 1 (BPV1) E2 binding sites”.  
The term "E2" is interpreted in accordance with the specification’s definition as a protein encoded by nucleotides 2594-3837 of BPV subtype 1 (p. 9, line 27). In view of the specification’s stated definition of “E2”, the applicant may consider amending the claim 11 phrase “BPV E2 protein” to recite “BPV1 E2 protein”.
Claim 3 has been interpreted as meaning that the phrase “preferably LoxP site and Lox2272 site, having the sequences of SEQ ID NO:5 and SEQ ID NO:6, respectively” recites an example of incompatible Cre recombinase sites but does not limit the incompatible Cre recombinase sites. 
Regarding claim 8, given the indefiniteness of the phrase “the coding sequence of FMDV 2A peptide”, the recited “coding sequence of FMDV 2A peptide” is interpreted as being unlimited. 
Regarding claim 9, in view of the recitation of the grammatically indefinite article “a”, the limitation “a nucleotide sequence according to SEQ ID NO: 1; SEQ ID NO:2 or SEQ ID NO:3” is interpreted as meaning any two contiguous nucleotides of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 and the nucleotide sequence of the landing pad construct of claim 9 is unlimited. Given this interpretation, the insertion vector of Kim is considered to comprise “a nucleotide sequence according to SEQ ID NO: 1; SEQ ID NO:2 or SEQ ID NO:3”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Microbiol. Biotechnol. 18:1342-1351, 2008; cited on the IDS filed on January 22, 2020; hereafter “Kim”) in view of 
O’Brien et al. (Biotechnol. J. 13:e1800226, July 2018, 10 pages; cited on Form PTO-892; hereafter “O’Brien”),
Sultana et al. (Nat. Rev. Genet. 18:292-308, 2017; cited on Form PTO-892; hereafter “Sultana”),
Krohn et al. (US 2003/0129169 A1; cited on Form PTO-892; hereafter “Krohn”), 
Jang et al. (J. Virol. 83:2592-2600, 2009; cited on Form PTO-892; hereafter “Jang”), and
Kurg, R. (“DNA Replication – Current Advances”, pp. 613-638, 2011; cited on Form PTO-892).
The claims are drawn to a landing pad construct having recognition sites of site-specific recombinases at both of its ends, and comprising: coding sequences for at least one reporter gene coding for a detectable reporter protein, coding sequences for at least one selection marker and papillomavirus E2 binding sites.
The reference of Kim discloses insertion vector pEGFP-F3 for producing parental clones for RMCE, the pEGFP-F3 insertion vector comprising Flp recognition targets F3 and FRT (recognition sites of site-specific recombinases), a reporter gene sequence encoding a EGFP reporter protein (coding sequences for at least one reporter gene coding for a detectable reporter protein), and a sequence encoding a HSV-TK negative selection marker (coding sequences for at least one selection marker). Kim discloses the Flp recognition targets, the negative selection marker, and the reporter gene were introduced into CHO DG44 cells by random integration of pEGFP-F3  and screening for transcriptionally-active parental clones. See p. 1343, Figure 1A and column 2 and p. 1344, column 2, bottom. Integration of the pEGFP-F3  insertion vector would have resulted in a landing pad construct comprising the Flp recognition targets, the negative selection marker, and the reporter gene, wherein the Flp recognition targets are at the 5’ and 3’ ends of the landing pad construct. 
The differences between Kim and the claimed invention are:
Kim does not disclose including papillomavirus E2 binding sites in the insertion vector as recited in claim 1; and 
Kim does not disclose expression of BPV E2 protein as recited in claim 11.  
Before the effective filing date, it was well-known that:
Integrations into regions with increased transcriptional activity have a propensity to express a transgene at higher levels (see O’Brien, p. 6, columns 1-2); 
A process of selective integration of an insertion sequence into chromatin of eukaryotes was known to proceed by chromatin-binding proteins that tether an insertion sequence to a target DNA (see Sultana, p. 300, column 2);    
BPV1 E2 protein was known to target and tether a non-integrating vector comprising E2 binding sites to chromatin (Krohn, paragraph [0151]) and the BPV1 E2-targeted sites on chromatin were known to be transcriptionally active genes (Jang, Abstract); and
E2 activates transcription from heterologous promoters containing E2 binding sites (Kurg, p. 621, top). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim, O’Brien, Sultana, Krohn, Jang, and Kurg to modify Kim to include BPV1 E2 binding sites in the insertion vector, and to express BPV1 E2 protein in the recipient CHO cell. This is because Kim disclosed that the insertion vector is randomly integrated, however, given the teachings of O’Brien, one would have preferred for the insertion vector to integrate at a transcriptionally-active genetic loci. In this regard, Sultana taught the concept of selective integration of an insertion sequence, whereby a chromatin-binding protein tethers the insertion sequence to chromatin, Krohn taught tethering of a vector comprising BPV1 E2 binding sites to chromatin by BPV1 E2 as a chromatin-binding protein, and Jang acknowledges that BPV1 E2 binds to chromatin at transcriptionally active genes. Thus, one would have recognized that modifying Kim to include BPV1 E2 binding sites in the insertion vector, and to express BPV1 E2 protein in the recipient CHO cell would have the effect of tethering the insertion vector to BPV1 E2 for selective integration into a transcriptionally-active gene. One would have had a reasonable expectation of success to do this because Sultana taught site-selective integration using a chromatin-binding protein and Krohn taught BPV1 E2 as a chromatin-binding protein for tethering of a vector comprising BPV1 E2 binding sites to chromatin. 
One would have been further motivated to modify Kim to include BPV1 E2 binding sites and to express BPV1 E2 protein because papillomavirus E2 protein was known to activate transcription from a heterologous promoter comprising E2 binding sites. Given that Kim desires to achieve high-level expression, one would have recognized that an additional benefit of including BPV1 E2 binding sites and expressing the BPV1 E2 protein is the enhanced and regulatable expression from a heterologous promoter. One would have had a reasonable expectation of success to do this because Krug taught that E2 activates transcription from heterologous promoters containing E2 binding sites.
Therefore, claims 1 and 8-13 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of O’Brien, Sultana, Krohn, Jang, and Kurg as applied to claims 1 and 8-13 above, and further in view of Kim et al. (Biotechnol. Bioprocess Engineer. 13:418-423, 2008; cited on Form PTO-892; hereafter “Kim-2”) and Jakobovits et al. (US 2003/0013157 A1; cited on Form PTO-892; hereafter “Jakobovits”).
The relevant teachings of Kim, O’Brien, Sultana, Krohn, Jang, and Kurg as applied to claims 1 and 8-13 are set forth above. However, the combination does not teach or suggest wild-type recombination sites of Cre recombinase according to SEQ ID NO: 5 (claim 2) or recognition sites of site-specific recombinases are incompatible Cre recombinase sites (claim 3). 
The reference of Kim2 is essentially the same as Kim except that the recombination is mediated by Cre recombinase and the insertion vector comprises Cre recognition targets loxP and m2 (p. 418, Abstract; p. 419, Figure 1A). The recognition targets loxP and m2 are considered to be incompatible Cre recombinase sites. Kim2 acknowledges that Cre recombinase is widely used for targeted integration (p. 418, column 1). 
Jakobovits teaches the loxP nucleotide sequence (SEQ ID NO: 1 of Jakobovits), which is the same as SEQ ID NO: 5 of this application. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim, O’Brien, Sultana, Krohn, Jang, Krug, Kim2, and Jakobovits to further modify the insertion vector of Kim to have the Cre recognition targets loxP and m2. One would have been motivated to and would have had a reasonable expectation of success to do this because Kim2 acknowledges that Cre recombinase is widely used for targeted integration and teaches targeted integration using an insertion vector comprising Cre recognition targets loxP and m2. Therefore, claims 2 and 3 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
The prior art of record does not teach or suggest a landing pad construct comprising a reporter gene with the nucleotide sequence of SEQ ID NO: 11. 

Conclusion
Status of the claims:
Claims 1-18 are pending in the application.
Claims 5-7 and 14-17 are withdrawn from consideration.
Claims 1-3 and 8-13 are rejected.
Claim 4 is objected to for a minor informality.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656